Case 0:19-cv-61862-RS Document 1 Entered on FLSD Docket 07/24/2019 Page 1 of 10



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                FORT LAUDERDALE DIVISION

                                           CASE NO.


 MALAGA TOWERS CONDOMINIUM
 ASSOCIATION, INC.

         Plaintiff,

 v.

 QBE INSURANCE CORPORATION,

         Defendant.

 ____________________________________/


                                         COMPLAINT

         Malaga Towers Condominium Association, Inc. (“Malaga Towers”) hereby complains

 and demands judgment against QBE Insurance Corporation (“QBE”), and states:

                                   JURISDICTION AND VENUE

         1.      Malaga Towers is a Florida corporation with its principal address in Hallandale

 Beach, Florida.

         2.      QBE is a Pennsylvania corporation with its principal place of business in New

 York.

         3.      This Court has jurisdiction pursuant to 28 U.S.C. § 1332 because there is

 complete diversity of citizenship and the amount in controversy exceeds $75,000, exclusive of

 interest, costs, and attorneys’ fees.




 {00247912;v1}
Case 0:19-cv-61862-RS Document 1 Entered on FLSD Docket 07/24/2019 Page 2 of 10



         4.      This Court has personal jurisdiction over QBE because QBE issued to Malaga

 Towers an insurance policy that insures real property located in Florida, and said insurance

 policy and real property are the subject of this lawsuit.

         5.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2) because the

 property that is the subject of the action is located in this judicial district and a substantial part of

 the events or omissions giving rise to this lawsuit occurred in this judicial district.

                                    FACTUAL ALLEGATIONS

         6.      Malaga Towers Condominium Association, located at 1920 South Ocean Drive in

 Hallandale, Florida, is comprised of two 2-story towers with 146 units consisting of 1, 2, and 3-

 bedrooms (the “Property”).

                                               The Policy

         7.      Malaga Towers first applied for coverage with QBE in June 2016. Upon

 information and belief, QBE performed a condition and value survey of the Property and found

 the property in good, insurable condition.

         8.      In exchange for a premium payment of $184,996, QBE issued to Malaga Towers

 a Commercial Lines Policy bearing policy number QFW6024-01, with policy period from July 1,

 2017 to July 1, 2018 (“Policy”). A copy of the Policy is attached hereto as Exhibit A.

         9.      The Policy provides Malaga Towers $46,222,800 in coverage for the Property.

 The Policy’s Hurricane Deductible is $920,196 per calendar year.


         10.     The Policy provides coverage for direct physical loss to the buildings at the

 Property:

         A. Coverage




                                                    2
 {00247912;v1}
Case 0:19-cv-61862-RS Document 1 Entered on FLSD Docket 07/24/2019 Page 3 of 10



        We will pay for direct physical loss of or damage to Covered Property at the
        premises described in the Declarations caused by or resulting from any Covered
        Cause of Loss.
           1. Covered Property
           Covered Property, as used in this Coverage Part, means the type of property
           described in this section, A.1., and limited in A.2., Property Not Covered, if a
           Limit of Insurance is shown in the Declarations for that type of property.
               1. Building, meaning the building or structure described in the
               Declarations, including:
                  a. Additions, alterations and repairs;
                  b. Fixtures, outside of individual units, including outdoor fixtures;
                  c. Permanently installed:
                       (1) Machinery; and
                       (2) Equipment;
                  d. Personal property owned by you that is used to maintain or service
                  the building or structure or its premises, including:
                       (1) Fire extinguishing equipment;
                       (2) Outdoor furniture;
                       (3) Floor coverings; and
                       (4) Appliances used for refrigerating, ventilating, cooking,
                       dishwashing or laundering that are not contained within individual
                       units;
                  e. If not covered by other insurance, materials, equipment, supplies
                  and temporary structures, on or within 100 feet of the described
                  premises, used for making additions, alterations or repairs to the
                  building or structure;
                  f. Air conditioning and heating equipment, including air conditioning
                  compressors, used to service any part of the building or structure,
                  including individual units and the limited common elements;
                  g. Any other portion of the condominium property located outside of
                  individual units, including improvements, additions and alterations; h.
                  Fixtures, improvements, additions and alterations that are a part of the
                  building or structure and contained within the boundaries of an
                  individual unit, regardless of ownership, if your Condominium
                  Association Agreement requires you to insure such property; and
                  i. Additional property as described in the Schedule or in the
                  Declarations.

 Exhibit A, Condominium Association Coverage Form, Florida Changes – Residential
 Condominium Associations.

        11.    Hurricanes are a covered cause of loss under the Policy. See Exhibit A, Causes of

 Loss – Special Form. Accordingly, the cost to repair or replace property damaged by Hurricane

 Irma is covered under the Policy.

                                                3
 {00247912;v1}
Case 0:19-cv-61862-RS Document 1 Entered on FLSD Docket 07/24/2019 Page 4 of 10



           12.    The Policy’s Loss Payment provision provides, in relevant part:

           4. Loss Payment
           a. In the event of loss or damage covered by this Coverage Form, at our option,
           we will either:
               (1) Pay the value of lost or damaged property;
               (2) Pay the cost of repairing or replacing the lost or damaged property, subject
               to b. below;
               (3) Take all or any part of the property at an agreed or appraised value; or
               (4) Repair, rebuild or replace the property with other property of like kind and
               quality, subject to b. below.
           We will determine the value of lost or damaged property, or the cost of its repair
           or replacement, in accordance with the applicable terms of the Valuation
           Condition in this Coverage Form or any applicable provision which amends or
           supersedes the Valuation Condition.

 Exhibit A, Condominium Association Coverage Form.

           13.    Replacement Cost (without deduction for depreciation) replaces Actual Cash

 Value in the Loss Condition, Valuation, of the Policy’s Coverage Form. Accordingly, the cost to

 replace damaged property with new property of comparable material and quality is covered.

 Exhibit A, Condominium Association Coverage Form.

           14.    The Policy contains an Ordinance or Law Coverage Endorsement, providing

 $1,000,000 in coverage for, among other things, the increased cost of construction when the

 increased cost to repair is a consequence of the enforcement of the minimum requirements of

 ordinance or law. Exhibit A, Ordinance or Law Coverage Endorsement.

           15.    The Policy also imposes on the insured certain Duties After Loss, including a

 requirement that the Insured take all reasonable steps to protect the Covered Property from

 further damage. Costs incurred in an effort to protect against further damage are covered by the

 Policy.

           16.    Pursuant to the Policy, when there is a disagreement on the value of the property

 or the amount of the loss, either party may invoke appraisal:



                                                    4
 {00247912;v1}
Case 0:19-cv-61862-RS Document 1 Entered on FLSD Docket 07/24/2019 Page 5 of 10



          Mediation Or Appraisal

          If we and you:

          B. Disagree on the value of the property or the amount of loss, either may request
          an appraisal of the loss, in writing. In this event, each party will select a
          competent and impartial appraiser. The two appraisers will select an umpire. If
          they cannot agree, either may request that selection be made by a judge of a court
          having jurisdiction. The appraisers will state separately the value of the property
          and amount of loss. If they fail to agree, they will submit their differences to the
          umpire. A decision agreed to by any two will be binding. Each party will:

          1. Pay its chosen appraiser; and
          2. Bear the other expenses of the appraisal and umpire equally.

          If there is an appraisal, we will still retain our right to deny the claim.

          However, you are not required to submit to, or participate in, any appraisal of the
          loss as a precondition to action against us for failure to pay the loss, if we:

          1. Requested mediation and either party rejected the mediation result; or
          2. Failed to notify you of your right to participate in the mediation program.

 Exhibit A, Florida Changes – Mediation or Appraisal (Commercial Residential Property).




                                              Hurricane Irma

          17.     On September 10, 2017, Hurricane Irma struck Hallandale Beach with sustained

 winds of 78.14 miles per hour and gusts of 115 miles per hour. Malaga Towers is situated on

 Hallandale Beach next to the Atlantic Ocean, and thus, was exposed to the full force of hurricane

 winds.

          18.     Malaga Towers sustained significant damage as a result of Irma, including

 damage to roofs, balconies, windows/doors, and exterior walls. In addition, the building

 envelope was breached, allowing rainwater to penetrate into and damage the interiors. Interior

 damages include drywall, finishes in common areas, and the fire alarm.



                                                     5
 {00247912;v1}
Case 0:19-cv-61862-RS Document 1 Entered on FLSD Docket 07/24/2019 Page 6 of 10



                                             The Claim

        19.     Malaga Towers promptly filed a claim with QBE. QBE assigned claim number

 17P01098i-01 to this claim (“Claim”).

        20.     QBE inspected the Property and acknowledged damage caused by Hurricane

 Irma, but refused to acknowledge the full extent of the damage.

        21.     Accordingly, Malaga Towers hired a public adjuster, Dan Odess of GlobalPro

 Recovery (“GlobalPro”), to assist it in quantifying and presenting the claim.

        22.     GlobalPro retained Falcon Engineering (“Falcon”) to determine the cause and

 extent of damage to the Property. Falcon performed an engineering investigation and assessment

 of the Property, inclusive of onsite inspections, exterior drone inspections, interviews with

 building staff and residents, and review of relevant documents and weather data.

        23.     Falcon issued a report on May 8, 2018, recommending replacement of stucco,

 failed soffits, balcony railings, exterior sealants, damaged roof areas, and windows/doors.

        24.     GlobalPro retained DLT Building and Development Advisors (“DLT”), to

 estimate the cost to repair hurricane damages. DLT conducted onsite inspections, reviewed

 relevant documents, photographs and videos, and analyzed information gathered from a variety

 of sources.   During onsite inspections, DLT observed separations of roof waterproofing

 membrane, sliding glass door systems, displacement of windows, and impact to exterior stucco

 allowing water intrusion.

        25.     DLT’s estimate, which excludes hurricane mitigation expenses and fire alarm

 replacement, totals over $14 million. Malaga Towers provided QBE with a copy of DLT’s

 estimate.




                                                 6
 {00247912;v1}
Case 0:19-cv-61862-RS Document 1 Entered on FLSD Docket 07/24/2019 Page 7 of 10



        26.     Red Hawk Fire and Security (“Red Hawk”) inspected the fire alarm system and

 attempted to repair and service it for months following the Hurricane, but ultimately concluded it

 could not be done. The fire alarm system failed entirely. Red Hawk determined that the fire

 alarm system failed and required replacement as a result of Hurricane Irma.

        27.      Malaga Towers entered into a contract with Red Hawk to replace the fire alarm

 system at a cost of $631,875. Malaga Towers provided a copy of the contract and Red Hawk’s

 findings to QBE.

        28.      Malaga Towers informed QBE of Falcon and Red Hawk’s findings and provided

 QBE with copies of their reports.

        29.     Further, Malaga Towers informed QBE that the Property continued to suffer

 water intrusion damages since Hurricane Irma and that absent funds to perform permanent

 repairs, it would be necessary to incur substantial expenses to perform temporary repairs to

 protect the Property against further damage.

        30.     Malaga Towers provided QBE with an estimate from Restore Construction

 totaling approximately $2 million for temporary repairs, which included applying temporary

 waterproofing measures to the exterior of both towers.

        31.     Malaga Towers requested a modest advance of $4 million towards needed repairs.

        32.     QBE did not object to the Restore estimate or scope, but rejected Malaga’s

 request for an advance, taking the position that the damages attributable to Hurricane Irma were

 below the deductible.

        33.     Accordingly, Malaga Towers was left with no choice save to obtain a loan and

 assess unit owners to fund temporary repairs to protect against continued water intrusion damage




                                                 7
 {00247912;v1}
Case 0:19-cv-61862-RS Document 1 Entered on FLSD Docket 07/24/2019 Page 8 of 10



 until such time as permanent repairs could be completed. Malaga Towers has thus suffered

 consequential damages as a result of QBE’s refusal to pay for covered damages.

        34.     Though QBE refused to pay an advance on grounds that the damages were below

 the deductible, it continued to demand documents, inspections, and examinations under oath.

        35.     In response, Malaga Towers allowed QBE to perform an extensive on-site

 document inspection on March 29, 2018, April 13, 2018, April 16, 2018, April 18, 2018 and

 May 1, 2018. During these inspections, Malaga Towers produced from its archives in excess of

 twenty bankers boxes of documents dating back over fifteen years.                Malaga Towers

 supplemented that production with documents obtained or generated subsequent to QBE’s

 document inspection.

        36.     Malaga Towers timely provided QBE with a Sworn Statement in Proof of Loss

 (“POL”) and supporting documentation. As additional information was gathered throughout the

 claim and additional expenses were incurred, Malaga Towers presented amended POLs with

 additional supporting documentation.

        37.     Malaga Towers also allowed QBE unfettered access to inspect the property both

 before and after the POL was submitted. QBE and its experts/engineers conducted inspections

 of the property over at least 24 days, inspecting every aspect of the property damage.

        38.     In response to QBE’s demand for an Examination Under Oath (EUO) on

 numerous topics, Malaga Towers presented two witnesses who underwent extensive questioning

 for a total of approximately 15 and a half hours.

        39.     Malaga Towers fully complied with all the Policy’s post-loss conditions.

        40.     Malaga Towers thereafter demanded Appraisal pursuant to the Policy in an effort

 resolve its dispute with QBE concerning the scope of loss.



                                                     8
 {00247912;v1}
Case 0:19-cv-61862-RS Document 1 Entered on FLSD Docket 07/24/2019 Page 9 of 10



        41.       QBE refused to go to appraisal and instead denied the claim altogether in breach

 of the Policy.

        42.       All conditions precedent to the filing of this lawsuit have occurred, been satisfied,

 or been waived.

        43.       Malaga Towers has engaged the undersigned counsel to represent it in this action

 and has agreed to pay a reasonable fee for services rendered.

                              COUNT I – BREACH OF CONTRACT

        44.       Malaga Towers re-alleges Paragraphs 1-43 as though fully set forth herein.

        45.       In exchange for a premium payment of $184,996, QBE entered into an insurance

 contract with Malaga Towers, pursuant to which QBE agreed to pay up to $46,222,800 for loss

 and damage to the Property resulting from a hurricane.

        46.       While the Policy was in effect, the Property was struck by Hurricane Irma and

 suffered extensive damage as a result.

        47.       Malaga Towers submitted a claim to QBE, requesting it pay for covered losses

 under the Policy.

        48.       Further, Malaga Towers requested the amount of loss be determined pursuant to

 the Policy’s Appraisal provision.

        49.       Despite having acknowledged the existence of covered damages, QBE refused to

 comply with the Policy’s Appraisal provision and denied coverage for the loss. In doing so,

 QBE breached the Policy.

        50.       As a result of QBE’s breach, Malaga Towers has suffered significant damages.

        WHEREFORE, Malaga Towers respectfully prays this Court enter an order awarding

 Malaga Towers compensatory damages, consequential damages, attorneys’ fees and costs



                                                    9
 {00247912;v1}
Case 0:19-cv-61862-RS Document 1 Entered on FLSD Docket 07/24/2019 Page 10 of 10



  including any fees owed under Fla. Stat. § 627.428, pre- and post-judgment interest, and such

  other and further relief as this Court may deem just and proper.

                                  DEMAND FOR JURY TRIAL

         Malaga Towers demands a trial by jury on all issues so triable.

  Dated: July 24, 2019.

                                                       Respectfully submitted,

                                                       WEISBROD MATTEIS & COPLEY
                                                       110 E. Broward Blvd., 17th Floor
                                                       Fort Lauderdale, FL 33301
                                                       Tel: (954) 947-8607

                                                       /s/ Meghan C. Moore
                                                       Meghan C. Moore, Esq.
                                                       Florida Bar No. 668958
                                                       mcmoore@wmclaw.com

                                                       Attorneys for Plaintiff




                                                  10
  {00247912;v1}
